Citation Nr: 0918476	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-41 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to August 
1985 and October 1990 to November 1990 with other periods of 
active duty for training and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claim for service 
connection.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in December 2006 by the 
undersigned Veterans Law Judge. 

In July 2007, the Board remanded this claim for additional 
development.  Unfortunately, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  It appears as though the Veteran's complete service 
records have not been located.  The Veteran has asserted 
throughout the claims process and testified during the 
December 2006 that he served overseas in Saudi Arabia during 
Operation Desert Storm/Shield, and that during that time he 
experienced stressors that led to his PTSD.  The Veteran also 
asserts that his DD-214 is incorrect.

Several known documents are not included in the claims file.  
A request for verification of service revealed the Veteran 
served in February 1977 to August 1985.  However, the 
earliest DD-214 in the claims file lists the Veteran's 
service as September 1979 through September 1985.  
Additionally, the most recent DD-214 lists the Veteran's 
service as October 1990 to November 1990; however, it is 
apparent from records in the personnel file that the Veteran 
has served since November 1990.  

The Veteran testified that he served approximately 25-28 days 
in the Persian Gulf.  It was during this time that he claims 
his stressors occurred and, that he received a medal.  The 
Veteran's DD-214 for the service dates of September 1979 to 
September 1985 indicates he received an Overseas Service 
Ribbon (1) for his time served in Germany.  The Veteran's DD-
214 for the service dates of October 1990 to November 1990 
reports he received an Overseas Service Ribbon with number 2, 
indicating that he served a second time overseas; however, no 
foreign service was noted on the DD-214.  The only DA Form 2-
1 listing oversea service and awards, decorations and 
campaigns is not updated, as it lists the Veteran as having 
received only one Overseas Service Ribbon.  

Evidence of record that suggests the Veteran may have served 
overseas in Saudi Arabia.  Service treatment records contain 
several notes that indicate the Veteran may have been in 
Saudi Arabia.  On October 1990, a lab report has the note 
"Saudi" written on the top.  Additionally, the Veteran 
testified that he received burns while in the Reserves and 
that after he was sent overseas, he was sent home due to 
those burns.  Service treatment records verify the Veteran 
was burned.  In October 1990, a screening note indicates the 
Veteran was sent for a dermatologic evaluation for clearance, 
with the comment, "Unit mobilized for Desert Shield."  
Also, a personnel record dated October 1990 states the 
Veteran was returned to home by order of Reynolds Army 
Medical Hospital due to burns that prohibit exposure to the 
sun for long periods of time.  

The Veteran also indicated on his stressor worksheet that the 
stressors occurred when he was with Company C, 489th Engineer 
Battalion in Saudi Arabia.  The Veteran's record of 
assignments report that the Veteran was transferred to 
Company C, 489th Engineer Battalion, and the Veteran's DD-214 
for the time period of October 1990 to November 1990 lists 
Company C as his last duty assignment.  A request for 
verification of stressors was submitted by the RO only for 
Company D, 299th Engineer Battalion.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should request that the National 
Personnel Records Center (NPRC), the 
U.S. Army Reserve Personnel Center, 
and/or the appropriate state Adjutant 
General Office verify all periods of 
the Veteran's service, and send all 
personnel documents.  In particular, 
all DD-214's (including those after 
November 1990), any updated DA Form 2-
1, and any documentation of awards the 
Veteran has received should be 
obtained.  If necessary, the National 
Personnel Records Center and the 
Arkansas Adjutant General should be 
separately contacted to obtain the 
records.  The Veteran should also be 
contacted to determine if he has any of 
these records.

2.	Contact the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) and attempt to verify the 
Veteran's stressors for the time period 
of October 1990 to July 1991, with 
Company C, 489th Engineer Battalion.

3.	Thereafter, the claim should be 
readjudicated.  If the benefit sought 
remains denied, the Veteran should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

